DISSENTING OPINION.
I cannot concur in the opinion of the majority in this case. I am still of the opinion that the law should be as expressed inCalumet, etc., Machine Co. v. Mroz (1922), 79 Ind. App. 305, 137 N.E. 627, and in the dissenting opinion of Batman, J., inCalumet, etc., Machine Co. v. Mroz (1923), 80 Ind. App. 619, 141 N.E. 884, in which dissenting opinion, I concurred. I am still fully convinced that when a workman, having previously lost the sight of one eye, loses the sight of the other eye in due course of employment, he should receive compensation for permanent total disability.